On Motion for Rehearing.
LATTIMORE, J.
Appellant moves for a rehearing on the ground that his attorney had applied for and obtained from the official court reporter a statement of facts, but had failed to file same within the time fixed by statute, and that he (appellant), being in jail, had no knowledge of the failure of his said attorney. This is to be regretted, but, in the wisdom of the lawmakers, no allowance is made in such cases for negligence on the part of the attorney who has been selected by the accused to represent him. The provisions of the statute are mandatory and require that the statement of facts be filed within ninety days after the giving of notice of appeal. Negligence and carelessness of one who is employed by one accused of crime cannot be offered as an excuse for failure to comply with the statutory requirement.
The motion for rehearing will be overruled.